Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/25/2021 was received and is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both “recess” and “second area of pressing element” in Fig. 3. Since reference character “7” was only used once in the specification to describe a recess on the first area of the pressing element (8a) (page 10, lines 15-18), it is unclear to the examiner what the reference number “7” is referring to when it is labeled on part 8a in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stack" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cell holders" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the battery cells" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Specifically, claim 5 includes the limitation that only the first area (8a in the applicant’s drawings) abuts on adjacent stacks (2). However, according to Fig. 1, which is the only figure that depicts multiple stacks and the first part, it is actually the second part (8b) that abuts the stacks. Additionally, it would seem that parts 8b abuts neighboring stacks while part (8a) actually protrudes into neighboring stacks and abuts the cells within the stack in Fig. 1. It is unclear to the examiner which part of the battery is included in the abutment of the pressing member between elements of the battery module.    
Claim 6 recites the limitation "a first area" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Specifically, claim 5 includes the limitation that there is a pressing element (5 in applicant’s drawings) between two stacks (2) and that the pressing element (12) has two second areas (8a). However, the only drawing depicted in the applicant’s disclosure where the pressing element includes two second areas is Fig. 3. However, in this figure, there is only one stack shown and the second area is abutting the one sid of the stack and an end plate. It is unclear to the examiner what parts of the battery module are included in the abutment of the pressing member to element within the battery module. 
Claim 2-4 and 7-10 are rejected due to their dependence on independent claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (U.S. 20060246348).

With respect to claim 1, Hamada discloses a battery module (1 – battery pack) (Fig. 2), comprising: 
a plurality of stacks (2 – battery modules) (Fig. 1), each respective stack of the stacks includes at least one cell holder (11) and multiple battery cells (5 – cells) (Fig. 3), each respective cell holder (11) of the cell holders (11) is configured to accommodate the battery cells (5) of the respective stack (2) (Fig. 3), 
pressing elements (12 – spacer portion) on opposite end faces of the each respective cell holder (11) abut both on the respective cell holder (11) and on the battery cells (5) of the respective cell holder (11) and exert a force of pressure at least on the battery cells (5) of the respective cell holder (11) along a pressing direction (Fig. 3 and 5), and 
the stacks (2) are arranged adjoining along the pressing direction and are press-fitted along the pressing direction (Fig. 1 and 5).

With respect to claim 2, Hamada discloses that a stiffness of each respective cell holder (11) along the pressing direction is greater than a stiffness of the battery cells (5) of the respective cell holder (11) along the pressing direction ([0048]). Although relative stiffnesses of the holder vs. the cells are not explicitly given, Hamada clearly discloses that the holders (11) are meant to restrict the positions of the battery cells (5) of the stacks (2). This could not be done if the stiffness of the holders (11) was not greater than the stiffness of the cells (5).

With respect to claim 7, Hamada discloses the first area (14) has a recess (areas other than protrusions 15), in which the second area (13) is situated (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamada as applied to claims 1-2 and 7 above.

With respect to claim 3, Hamada discloses the pressing elements (12) respectively have at least one first area (14 – connection plate) and one second area (13 – holder portions), 
the respective cell holder (11) abutting only on the first area (14) of the pressing elements (12) ([0041]),
the battery cells (5) of the respective cell holder (12) abutting only on the second area (13) of the pressing elements (12) ([0040]) and 
the first area (14) having a greater stiffness than the second area (13) ([0043]). 
Although Hamada does not explicitly disclose that the second area (13) has a stiffness less than the first area (14) of the pressing elements (12), it is stated that the second area (13) has through holes (18), which would degrade the overall structural integrity of the second area (13) by removing its material in the center ([0043]). This in turn would cause the strength and stiffness of the second area (13) to be smaller than that of first area (14), which is one cohesive plate (Fig. 4). 

With respect to claim 4, Hamada discloses the pressing elements (12 - spacer) are respectively configured in such a way that the second area (13 – holder portions) exerts an elastic restoring force on the battery cells (5) of the respective cell holder when the first area (14) abuts on the respective cell holder (11) ([0012]). 
Although once again, Hamada does not explicitly disclose an elastic restoring forces acting on the battery cells from the second part, Hamada does disclose that the relative position of the cells are kept in place by the holder portions (second area 13) of the spacers (12) ([0012]). Therefore, it is clear that in the event of an outside force acting on the battery module, it is the holders which exert a reactive (elastic) force from the pressing element (12) onto the battery cells (5). 

With respect to claim 5, it is not immediately clear to the examiner which parts of the pressing element or battery module are in direct contact, specifically the abutment of the first part and battery stacks. Please see the above rejection of claim 5 and amend either the drawings or the claim language to better reflect the positional relationships between the battery module parts and pressing element parts. 
For purpose of examination, examiner understands based off of the figures provided by applicant (Fig. 1), that it is the second area (8b) which abuts neighboring stacks (2). Therefore, claim 5 will be interpreted as such.
Hamada discloses that only the second areas (13) abuts an adjacent stack ([0043]).

With respect to claim 6, it is not immediately clear to the examiner which parts of the pressing element or battery module are in direct contact, specifically the abutment of the pressing element between two stacks. Please see the above rejection of claim 6 and amend the drawings or the claim language to better reflect the positional relationships between the battery module parts and pressing element parts. 
For purpose of examination, examiner understands based off of the figures provided by applicant (Fig. 3), that the second areas (8b) of the pressing element (5) actually abut against a single side of the battery stack shown (comprised of cells 4) and a single side of an end plate. Therefore, claim 6 will be interpreted as such.
Hamada discloses the second area (13) abuts both the end plate (3) and a battery stack (2) (Fig. 1). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada as applied to claims 1-6 and 7 above in view of Shaw (U.S. 3664877).

With respect to claim 8, Hamada discloses that the pressing elements are made of insulating material, but does not specify that they are made of plastic. 
Shaw discloses a pressing element (21 – spacer) for use between battery stacks (10) (Fig. 1) and teaches that the pressing element is made of plastic as because it is an indestructible insulating material (Col 2, L 63-65).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the pressing element disclosed by Hamada was composed of plastic as taught by Shaw in order to ensure the spacer is indestructible and insulating. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada as applied to claim 1-6 and 8 above, in view of Schaefer et al. (U.S. 20120315566).

With respect to claims 9-10, Hamada discloses end plates (3) arranged outside of a battery stack (Fig. 1), but does not disclose the battery module comprises a tension rod extending between to end plates with the stacks being situated between said end plates. 

Schaefer discloses a battery stack comprised of battery cells (4) with end plates (6 – pressure plates) (Fig. 1) and teaches the presence of a tension rod (10) which sandwiches the stack of battery cells (4) (Fig. 1). Schaefer further teaches that the tension rod allows the battery stack to be held together ([0009]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include tension rods extending between two end plates wherein a battery stack is positioned between the end plates as taught by Schaefer to the battery module disclosed by Hamada so that the tension rod can further secure and hold the battery stack together, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727